UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05340 Name of Registrant: Vanguard New Jersey Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2013 – November 30, 2014 Item 1: Reports to Shareholders Annual Report | November 30, 2014 Vanguard New Jersey Tax-Exempt Funds Vanguard New Jersey Tax-Exempt Money Market Fund Vanguard New Jersey Long-Term Tax-Exempt Fund The mission continues On May 1, 1975, Vanguard began operations, a fledgling company based on the simple but revolutionary idea that a mutual fund company should be managed solely in the interest of its investors. Four decades later, that revolutionary spirit continues to animate the enterprise. Vanguard remains on a mission to give investors the best chance of investment success. As we mark our 40th anniversary, we thank you for entrusting your assets to Vanguard and giving us the opportunity to help you reach your financial goals in the decades to come. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 New Jersey Tax-Exempt Money Market Fund. 12 New Jersey Long-Term Tax-Exempt Fund. 28 About Your Fund’s Expenses. 59 Glossary. 61 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Since our founding, Vanguard has drawn inspiration from the enterprise and valor demonstrated by British naval hero Horatio Nelson and his command at the Battle of the Nile in 1798. The photograph displays a replica of a merchant ship from the same era as Nelson’s flagship, the HMS Vanguard . Your Fund’s Total Returns Fiscal Year Ended November 30, 2014 SEC Yield Taxable- Equivalent Yield Income Returns Capital Returns Total Returns Vanguard New Jersey Tax-Exempt Money Market Fund 0.01% 0.02% 0.01% 0.00% 0.01% Other States Tax-Exempt Money Market Funds Average 0.00 Other States Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares 2.45% 4.76 % 3.82% 5.00% 8.82% Admiral™ Shares 2.53 4.91 3.91 5.00 8.91 Barclays NJ Municipal Bond Index 7.49 New Jersey Municipal Debt Funds Average 8.70 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. 7-day SEC yield for the New Jersey Tax-Exempt Money Market Fund; 30-day SEC yield for the New Jersey Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 43.4% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2013, Through November 30, 2014 Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains Vanguard New Jersey Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard New Jersey Long-Term Tax-Exempt Fund Investor Shares $11.66 $12.22 $0.431 $0.022 Admiral Shares 11.66 12.22 0.441 0.022 1 Chairman’s Letter Dear Shareholder, After a weak start, both taxable and tax-exempt bonds confounded expectations by rebounding robustly from their prior-year losses. For the 12 months ended November 30, 2014, the broad U.S. municipal bond market returned more than 8%, about 3 percentage points ahead of the broad U.S. taxable bond market. In this favorable environment, Vanguard New Jersey Long-Term Tax-Exempt Fund returned 8.82% for Investor Shares and 8.91% for Admiral Shares, outperforming the broad muni market and its state-specific comparative standards. Price appreciation contributed more than half of the fund’s total return. As I’ve cautioned in recent bond fund reports, we shouldn’t expect such exceptionally strong municipal bond performance to continue, especially given current low yields and expectations that the Federal Reserve will begin raising interest rates in 2015. It’s worth noting that about three-quarters of the fund’s return was earned in the first half of the fiscal year, when interest rates dropped the most. As bond prices rose during the fiscal year, yields fell. (Bond prices and yields move in opposite directions.) The 30-day SEC yield for Investor Shares of the Long-Term Fund fell nearly a full percentage point, to 2.45% from 3.25%. 2 Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.01%, just ahead of its peer average, as the Fed kept short-term interest rates at 0%–0.25%. The fund’s yield was unchanged at 0.01%. Please note that although the funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT), throughout the year the Long-Term Fund held no securities that would generate income distributions subject to the AMT. The Money Market Fund did hold such securities during the year and on November 30. In case you haven’t heard about them, I want to let you know that in July the Securities and Exchange Commission (SEC) adopted a number of regulatory changes governing money market funds. With these changes, and the significant safeguards it adopted in 2010, the SEC has issued a strong response to those who believe institutional money market funds pose a risk to the financial system. The vast majority of investors in Vanguard money market funds will not be affected by the new rules. A brief overview can be found in the box on page 6. Bond prices continued to climb almost without interruption At the start of the fiscal year, analysts had anticipated higher interest rates and falling bond prices. Yields were already low in the United States and abroad, and the Fed was expected to begin tapering its monthly bond-buying program. Market Barometer Average Annual Total Returns Periods Ended November 30, 2014 One Year Three Years Five Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.27% 3.00% 4.10% Barclays Municipal Bond Index (Broad tax-exempt market) 8.23 4.78 5.12 Citigroup Three-Month U.S. Treasury Bill Index 0.04 0.04 0.06 Stocks Russell 1000 Index (Large-caps) 16.56% 21.05% 16.25% Russell 2000 Index (Small-caps) 3.99 18.36 16.69 Russell 3000 Index (Broad U.S. market) 15.53 20.84 16.28 FTSE All-World ex US Index (International) 1.05 10.29 5.94 CPI Consumer Price Index 1.32% 1.44% 1.77% 3 Instead of rising, however, U.S. bond yields declined even as the Fed began to scale back its bond purchases in January and ended the program in October. “Safe haven” demand for U.S. Treasury bonds, and for many municipal bonds, was strong amid heightened geopolitical risk in the Middle East, Ukraine, and elsewhere. (Municipal bonds that are backed by tax revenues are often viewed as being almost as safe as Treasury bonds.) This demand helped the broad U.S. taxable bond market return 5.27% for the 12 months ended November 30. The yield of the 10-year Treasury note ended November at 2.25%, down from 2.74% a year earlier. International bonds (as measured by the Barclays Global Aggregate Index ex USD) returned –2.53% for U.S. investors, as many foreign currencies weakened against the U.S. dollar during the fiscal year. (International bonds produced a positive return for U.S. investors after currency hedging, which helps mitigate the effects of movements in foreign exchange rates.) Monetary policy, corporate earnings gave the U.S. stock market a boost The broad U.S. stock market gained more than 15% for the fiscal year. Strong corporate earnings, along with generally accommodative central bank policies, helped offset investor concern about economic struggles in Europe and strife in the Middle East. Expense Ratios Your Fund Compared With Its Peer Group Investor Shares Admiral Shares Peer Group Average New Jersey Tax-Exempt Money Market Fund 0.16% — 0.20% New Jersey Long-Term Tax-Exempt Fund 0.20 0.12% 0.97 The fund expense ratios shown are from the prospectus dated March 27, 2014, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the funds’ expense ratios were: for the New Jersey Tax-Exempt Money Market Fund, 0.08%; and for the New Jersey Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The expense ratio for the New Jersey Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before the reduction, the expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2013. Peer groups: For the New Jersey Tax-Exempt Money Market Fund, Other States Tax-Exempt Money Market Funds; for the New Jersey Long-Term Tax-Exempt Fund, New Jersey Municipal Debt Funds. Here, too, foreign currency weakness weighed on returns for U.S. investors: International stocks managed a return of only about 1% in dollar terms. Emerging markets fared better than the developed markets of Europe and the Pacific region. Careful selection paid off amid state fiscal challenges Many of the concerns and challenges that beset the broad municipal bond market during the 2013 fiscal year turned out to be less threatening than investors had feared: The tapering of the Fed’s bond-buying program, which began in January, wasn’t disruptive, and while Puerto Rico’s finances remained precarious, Detroit negotiated the terms of its bankruptcy settlement fairly swiftly. The relatively light new tax-exempt supply, especially in the first half of the fiscal year, also supported bond prices, as did strong demand. Munis were popular not only with their traditional buyers (people in high tax brackets seeking tax-exempt income) but also with nontraditional buyers such as foreign investors, U.S. banks, insurance companies, and hedge funds. Across much of the country, state and local finances improved, albeit at an uneven pace. In New Jersey, however, mounting revenue shortfalls led the budget gap to grow to more than $1 billion for the state fiscal year ended June 30, considerably higher than had been projected. Total Returns Ten Years Ended November 30, 2014 Average Annual Return New Jersey Tax-Exempt Money Market Fund 1.19 % Spliced New Jersey Tax-Exempt Money Market Funds Average 0.96 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. New Jersey Long-Term Tax-Exempt Fund Investor Shares 4.49 % Barclays NJ Municipal Bond Index 4.88 New Jersey Municipal Debt Funds Average 4.04 New Jersey Municipal Debt Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Citing concerns about underfunded pension obligations and one-time measures to address deficits, three major credit-rating agencies lowered the state’s general obligation debt rating twice in 2014, each time by one notch. In this challenging state environment, the Long-Term Fund was well-positioned by its advisor, Vanguard Fixed Income Group. As investors continued to search for yield, longer-maturity bonds—which typically sport higher yields—were among the best performers nationwide. This was also the case in New Jersey, where the fund benefited from the advisor’s selections among longer- maturity bonds. The advisor’s decision to de-emphasize state general obligation bonds in favor of bonds such as those issued to finance health care facilities also proved rewarding. For more about the strategy and performance of the New Jersey funds during the fiscal year, please see the Advisor’s Report that follows this letter. Strong credit analysis helped the funds navigate rough waters At times during the 10 years ended November 30, media noise about the creditworthiness of municipal issuers and a few widely publicized municipal New rules on money market funds won’t affect most Vanguard investors New rules governing money market funds garnered significant attention in 2014. But under these rules, approved by the Securities and Exchange Commission (SEC), it will be business as usual for the vast majority of Vanguard clients invested in such funds, including our tax-exempt money market funds. A key point is that money market funds catering to individual investors will be allowed to continue to seek to maintain a stable $1 share price, or net asset value (NAV). The SEC has put in place a new framework that will enable a fund’s board of directors to address a “run on the fund” by imposing redemption fees or even suspending redemptions. The board will be able to take these measures when the fund’s liquidity—the percentage of its assets invested in securities that may be readily traded in the market—falls below a certain predefined level. (Government and Treasury money market funds will be permitted, but not required, to implement these fees and restrictions.) More extensive changes are in store for institutional money market funds, which proved more susceptible to large-scale redemptions during the 2008–09 financial crisis. Most significantly, these funds will have to shift from a fixed share price to a floating NAV. Although some rules must be implemented sooner, the compliance date for the core reforms is in autumn 2016, which gives investors time to find alternatives if they wish. We will no doubt be reporting to you again as we work through the implications of these changes for our clients and our lineup of funds. 6 bankruptcies rattled the muni market. At Vanguard, however, our in-house analysis—always one of the pillars of our investment process—has helped us identify opportunities among muni bonds and sidestep potential problems. That evaluation is ongoing, even for the bonds already held in our portfolios. The work of our credit analysts, along with our competitive advantage of having low costs, has been instrumental in enabling both New Jersey funds to outpace the average annual return of their peer groups over the last decade—an important measure of relative success for actively managed funds. The Long-Term Fund slightly trailed its benchmark index, after taking into account the expenses associated with running the funds. Realistic expectations are key to reaching your long-term goals Over the last several years, investors have grown accustomed to mostly strong returns from both stocks and bonds. This, of course, has been a welcome development for our clients as they strive to achieve their financial goals. But as any experienced investor knows, markets aren’t always so favorable. Our recently published economic and market outlook research paper cautions that, over the next decade, returns for a balanced 60% equity/40% bond portfolio are likely to be moderately below long-run historical averages. (For more details, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/ research.) I point out our modest projections not to be discouraging but to be helpful. Realistic expectations are the foundation of a sound plan to reach your long-term objective, whether it’s establishing a secure retirement, paying for a child’s education, or achieving some other goal. If you expect too much from the markets, you might not save sufficiently. You might also take on excessive risk in your portfolio in the pursuit of unrealistically high returns. We firmly believe that a better course is to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. The beauty of these principles is that, unlike market returns, each one is within your control, and focusing on them can put you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 12, 2014 7 Advisor’s Report For the fiscal year ended November 30, 2014, Vanguard New Jersey Tax-Exempt Money Market Fund returned 0.01%, compared with the 0.00% average return of peer funds. Vanguard New Jersey Long-Term Tax-Exempt Fund returned 8.82% for Investor Shares and 8.91% for Admiral Shares, outpacing the 7.49% return of its benchmark (the Barclays New Jersey Municipal Bond Index) and the 8.70% average return of its peer funds. The investment environment It was a remarkable year for municipal bonds as a whole. While the macroeconomic environment helped the broad U.S. taxable bond market produce solid returns, tax-exempt bonds did even better, boosted by light supply and a surge in demand. The bond market was shaken in 2013 when the Federal Reserve signaled its intention to wind down its unprecedented bond-buying program. The Fed eventually succeeded in reassuring investors that the tapering would be gradual, that it would proceed only if the Fed saw sufficient underlying strength in the economy, and that interest rates were likely to remain low for a considerable period even after the program ended. In 2014, the economy provided the signals the Fed was looking for, and the program ended in October. Gross domestic product increased at an annual rate of well above 2% during the 12 months through September (the latest data available) despite a sharp contraction in the first quarter of 2014 caused partly by the severe winter. The labor market Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2013 2014 2 years 0.33% 0.14% 5 years 1.16 0.88 10 years 2.65 1.98 30 years 4.10 3.00 Source: Vanguard. 8 also improved, with the unemployment rate at 5.8% for November, and inflation remained well below the Fed’s target of 2%. This benign environment for bonds—moderate economic growth, low inflation, and continuing easy monetary policy—helped revive demand. Heightened tensions in Eastern Europe and the Middle East also played a role, as more risk-averse investors turned to bonds as a safe harbor. During the period, the Treasury yield curve (the difference between short-term and long-term interest rates) flattened, as longer-maturity bonds strongly outperformed those with shorter maturities. Corporate bonds, with their higher-than-Treasury yields, also fared well. Favorable supply-and-demand conditions helped municipal bonds outperform both Treasuries and corporates. Nationwide, total tax-exempt issuance from January through November was about 4% below the year-ago level. (In New Jersey, the 11-month volume of bonds issued was about 20% below the comparable period in 2013.) Many issuers remained focused on austerity despite the attractively low cost of borrowing, although supply picked up later in the fiscal year. At the same time, demand for municipal securities rebounded. After municipal bonds fell out of favor with investors in 2013, their valuations reached very attractive levels compared with taxable bonds. As of November 30, 2013, the 2.65% tax-exempt yield of an AAA-rated general obligation tax-exempt bond (see the table on page 8) was almost the same as a comparable taxable Treasury bond’s yield. This enticed back individual investors looking for tax-free income along with many buyers that would not have been interested otherwise—including insurance companies, pension funds, and foreign investors. (It’s worth noting that, with strong demand bidding up municipal bonds’ prices, their yields at the end of November 2014 were less attractive than those of Treasuries.) The Pew Charitable Trusts noted in a recent report that with the official end of the Great Recession now more than five years behind us, recovery by the states has been “slow and uneven.” New Jersey is one of the states lagging the national upswing, in part because of the damage caused by Hurricane Sandy in 2012. The state unemployment rate fell from 7.4% at the start of the funds’ fiscal year to 6.4% at the end of November, still among the highest of all states and above the national average. Another gauge of the state’s economy is the Federal Reserve Bank of Philadelphia’s monthly report on State Coincident Indexes. New Jersey’s index climbed about 2% from November 2013 through October 2014, compared with more than 3% for the overall U.S. economy. As we noted in our semiannual report, all three major credit-rating agencies downgraded the state’s general obligation bonds by one notch this spring, citing recurring revenue shortfalls and structurally unbalanced budgets coupled with spending 9 pressures including underfunded pension obligations. After another round of onestep downgrades in the fall, New Jersey’s general obligation bonds are now rated single-A, which is still investment-grade. Management of the funds Our positioning of the Long-Term Fund reflected our assessment of the evolving risk/reward tradeoffs among bonds issued by borrowers in New Jersey. Early in the period, we saw relative value in longer-maturity bonds and in A-rated bonds, where we felt we would be well-compensated for the risk inherent in such bonds. This proved to be the case as interest rates continued to fall and yield-hungry investors favored lower-rated bonds. As the year moved on, we took steps to limit the impact of the deteriorating fiscal environment at the state level by reducing our exposure to state general obligation bonds. For example, we repositioned our holdings into more bonds issued in the education and health care sectors. Health care bonds performed especially well. For the Money Market Fund, the low interest rate environment remained challenging but not unfamiliar as the Fed has kept its target for overnight rates at 0%–0.25% since late 2008. We continued to look for opportunities to support returns through risk management and security selection. A word about Puerto Rico, whose triple-tax-free bonds are held in many state-specific and national tax-exempt bond funds: The Puerto Rican bonds in the Barclays Municipal Bond Index returned more than 7% for the fiscal year, but although the territory’s financial woes have receded from the headlines, they are ongoing. We continued to steer clear of any direct exposure because of the territory’s debt load, unbalanced budget, and uncertain outlook. As of November 30, the Long-Term Fund held one very small stake in a Puerto Rican bond that is not exposed to Puerto Rico credit risk because the bond is escrowed to maturity. A look ahead As we’ve noted, after a year of excep tionally strong performance, municipal bond valuations are at much fuller levels than a year ago. Over the next year, we expect their returns to be more or less in line with the income they produce because yields have already fallen so low, the overall economy continues to improve, and a potential interest rate rise is in the offing. Our outlook is for the U.S. economy to grow at a moderate pace in 2015. The Fed is likely to begin raising the federal funds target rate in the second half of the year. Although market volatility will probably pick up as we approach that point, we believe that the Fed’s pace of tightening in monetary policy will be slow and that the target rate will eventually end at a level below its historical average. For municipal bonds, that’s likely to mean their interest rates will remain lower than the levels we’ve seen over the past 10 to 15 years. 10 As we enter the new fiscal year, the Long-Term Fund has an average stated maturity longer than that of its benchmark, but we favor bonds maturing in five to ten years. Because of the prospect of rising interest rates, we’ve positioned the fund’s duration to be modestly shorter than that of its benchmark. (Duration is a measure of the sensitivity of bond, and bond mutual fund, prices to changes in interest rates.) As for Puerto Rico, we are likely to remain on the sidelines until we see sustained economic growth and budget discipline. We expect to continue to hold above-average levels of liquidity, so that we can take advantage of any dislocations in pricing that may arise as the Fed begins to tighten monetary policy. And as always, our experienced team of portfolio managers, traders, and credit analysts will seek opportunities to add to the funds’ performance by identifying bonds that we believe are mispriced by the market. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Mathew M. Kiselak, Principal, Portfolio Manager John M. Carbone, Principal, Portfolio Manager Vanguard Fixed Income Group December 18, 2014 11 New Jersey Tax-Exempt Money Market Fund Fund Profile As of November 30, 2014 Financial Attributes Ticker Symbol VNJXX Expense Ratio 1 0.16% 7-Day SEC Yield 0.01% Average Weighted Maturity 50 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% A First Tier security is one that is eligible for money market funds and has been rated in the highest short-term rating category for debt obligations by nationally recognized statistical rating organizations. Credit-quality ratings are obtained from Moody's, Fitch, and S&P. For securities rated by all three agencies, where two of them are in agreement and assign the highest rating category, the highest rating applies. If a security is only rated by two agencies, and their ratings are in different categories, the lower of the ratings applies. An unrated security is First Tier if it represents quality comparable to that of a rated security, as determined in accordance with SEC Rule 2a-7. For more information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 27, 2014, and represents estimated costs for the current fiscal year. For the fiscal year ended November 30, 2014, the expense ratio was 0.08%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 12 New Jersey Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: November 30, 2004, Through November 30, 2014 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2014 One Year Five Years Ten Years Final Value of a $10,000 Investment New Jersey Tax-Exempt Money Market Fund 0.01% 0.05% 1.19% $11,254 Spliced New Jersey Tax-Exempt ••••• • Money Market Funds Average 0.00 0.00 0.96 11,002 For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend information. 13 New Jersey Tax-Exempt Money Market Fund Fiscal-Year Total Returns (%): November 30, 2004, Through November 30, 2014 Spliced NJ Tax-Exempt Money Mkt Funds Avg. Total Returns Fiscal Year Total Returns 2005 2.17% 1.63% 2006 3.25 2.74 2007 3.60 3.12 2008 2.27 1.90 2009 0.45 0.25 2010 0.11 0.01 2011 0.06 0.00 2012 0.04 0.01 2013 0.01 0.00 2014 0.01 0.00 7-day SEC yield (11/30/2014): 0.01% For a benchmark description, see the Glossary. Spliced New Jersey Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Average Annual Total Returns: Periods Ended September 30, 2014 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception Date One Year Five Years Ten Years New Jersey Tax-Exempt Money Market Fund 2/3/1988 0.01% 0.05% 1.21% 14 New Jersey Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of November 30, 2014 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Coupon Maturity Date Face Amount Market Value Tax-Exempt Municipal Bonds (100.5%) New Jersey (100.5%) Bergen County NJ Improvement Authority Pooled Loan Revenue 3.000% 2/15/15 1,
